 



Exhibit 10.23
FIRST AMENDMENT TO THE EMPLOYMENT AGREEMENT
BY AND BETWEEN
HUMAN GENOME SCIENCES, INC. AND CRAIG A. ROSEN, PH. D.
     WHEREAS, HUMAN GENOME SCIENCES, INC. (the “Company”) and CRAIG A. ROSEN,
Ph.D. (“Executive”) have entered into an EMPLOYMENT AGREEMENT, dated as of
May 6, 2004 (the “Employment Agreement”);
     WHEREAS, the Company and Executive now desire to amend the Employment
Agreement to reflect an agreement between the parties regarding certain terms of
the Employment Agreement; and
     WHEREAS, Section 14 of the Employment Agreement provides that all
amendments to the Employment Agreement must be in writing and signed by both
parties.
     NOW, THEREFORE, the Employment Agreement is hereby amended as follows:
     1. Sections 5(e) and 6(d) of the Employment Agreement are hereby amended to
waive the requirement that Executive provide the Company with at least ninety
(90) days’ advance written notice, if Executive voluntarily terminates
employment, other than for Good Reason, after the start of employment with the
Company of a new Chief Executive Officer.
     2. Section 6(d)(ii) of the Employment Agreement is hereby deleted in its
entirety.
     3. Section 6(h)(ii)(A) of the Employment Agreement is hereby amended in its
entirety as follows:
“(A) A salary continuation benefit (the “Salary Continuation”), based on
Executive’s Base Salary as in effect as of the Date of Termination, for the
eighteen (18)-month period that commences on the Date of Termination (the
“18-Month Salary Continuation Period”); provided, however, that no payments of
Salary Continuation shall be paid to the Executive during the six (6)-month
period immediately following the Date of Termination (the “IRC Section 409A
Period”). On the first business day after expiration of the IRC Section 409A
Period, Executive shall be paid a single sum payment equal to the aggregate Base
Salary that Executive would have been paid if Executive had remained actively
employed by the Company during the IRC Section 409A Period. Thereafter,
Executive’s Base Salary shall be paid at the same time and in the same manner as
Base Salary would have been paid if Executive had remained actively employed by
the Company until the end of the 18-Month Salary Continuation Period.”

- 1 -



--------------------------------------------------------------------------------



 



     4. Section 6(h)(ii)(C) of the Employment Agreement is hereby amended in its
entirety as follows:
“(C) Executive and his eligible dependents have the right to elect COBRA
continuation coverage under the Health Plan, and any premiums for such COBRA
coverage shall be paid solely by Executive. As soon as practical after
expiration of the IRC Section 409A Period, the Company shall reimburse Executive
in a single sum payment for the aggregate amount of any COBRA premiums paid to
the Health Plan by Executive during the IRC Section 409A Period. Thereafter, the
Company shall reimburse Executive monthly for the amount of COBRA premiums paid
by Executive as soon as practical after such payments are paid by Executive to
the Health Plan. At the end of the COBRA continuation period, the Company shall
continue to provide coverage for Executive and his eligible dependents for sixty
(60) months under the Health Plan at Executive’s sole expense; provided that
Executive is not eligible to participate in a group health plan of another
entity. Executive’s (and his eligible dependents’) right to receive coverage
under this Agreement (other than COBRA coverage) and his right to reimbursement
for payment of COBRA premiums will terminate upon the earlier of the date
specified herein or the date that Executive (or such eligible dependent, as
applicable) first becomes eligible to participate in a group health plan of
another entity.”
     5. Section 7(a) of the Employment Agreement is hereby amended by adding the
following sentence at the end thereof:
“The provisions of this Section 7(a) shall not apply to Executive’s activities
with TriGenesys, Inc., a Delaware corporation (“TriGenesys”), that are
consistent with the terms and conditions of that certain Asset Purchase
Agreement entered into by and between the Company and TriGenesys, dated
December 12, 2005 (the “APA”) and the related licensing agreement.”
     6. Section 7(b) of the Employment Agreement is hereby amended in its
entirety as follows:
“(b) COMPETITIVE BUSINESSES. During the eighteen (18)-month period following the
Date of Termination, Executive shall be permitted, directly or indirectly, to
engage in or assist others in engaging in a business which, at the Date of
Termination, is in competition with the Company or any of its subsidiary or
affiliate companies, whether as an owner, officer, director, employee,
consultant, partner or agent, until such time, if any, as the organization or
person engaged in such competitive business owns a product approved by the Food
and Drug Administration (“FDA”) that is in direct competition with a product of
the Company or any of its subsidiary or affiliate companies approved by the FDA
and sold by the Company or any of its subsidiary or affiliate companies, in
which

- 2 -



--------------------------------------------------------------------------------



 



event Executive shall terminate Executive’s relationship with such organization
or person within ten (10) business days following the date Executive becomes
aware of such competitive situation. The provisions of this Section 7(b) shall
not apply to Executive’s activities with TriGenesys that are consistent with the
terms and conditions of the APA. Notwithstanding the foregoing, in no event
shall it be a violation of this Section 7(b) for Executive to enter the employ
of, or render any services to, whether as an owner, officer, director, employee,
consultant, partner or agent, any person, firm, entity or corporation engaged in
any not-for-profit business or any academic institution.”
     7. Section 7(c) of the Employment Agreement is hereby amended in its
entirety as follows:
“(c) SOLICITATION OF EMPLOYEES. During Executive’s employment with the Company
and for a period of twelve (12) months after the Date of Termination, Executive
shall not solicit, participate in or promote the solicitation of any person who
was employed by the Company or any of its subsidiary or affiliate companies at
the time of the Date of Termination to leave the employ of the Company or any of
its subsidiary or affiliate companies, or, on behalf of himself or any other
person, hire, employ or engage any such person. Executive further agrees that,
during such time, if an employee of the Company or any of its subsidiary or
affiliate companies contacts Executive about prospective employment, Executive
will inform such employee that he cannot discuss the matter further without
informing the Company. The provisions of this Section 7(c) shall not apply with
respect to the employees, of the Company or any of its subsidiary or affiliate
companies, who are specifically identified on an appropriate schedule to the APA
to whom offers of employment may be extended by TriGenesys.”
     8. The Employment Agreement is hereby amended to add a new Section 19 as
follows:
“19. CONSULTING SERVICES. In consideration of the payments received under
Section 6(h) of this Agreement, Executive agrees to provide consulting services
to the Company during the one (1) year period after the Date of Termination on
an as-needed basis upon the request of the Company, up to 25 hours per month
unless the parties mutually agree otherwise. No additional consideration will be
paid for these consulting services.”
     9. In all other respects, the Employment Agreement is hereby ratified and
confirmed.
[Signature page follows]

- 3 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and Executive hereby amend the Employment
Agreement, effective as of this 13th day of December, 2005.

     
CRAIG A. ROSEN, Ph.D.
  WITNESS:
 
   
/s/ Craig A. Rosen, Ph.D.
  /s/ Rose Hadidian
 
   
 
   
 
   
HUMAN GENOME SCIENCES, INC.
  ATTEST:
 
   
By: /s/ Susan Bateson McKay
  /s/ James H. Davis, Ph.D.,
 
   
Title: Senior Vice President, Human Resources
   

- 4 -